PER CURIAM.
It is axiomatic that by summary judgment a trial court may not resolve issues of material fact and that summary judgment may not be used as a substitute for trial. The rules applicable to entry of summary *317judgment have been repeatedly recited in prior opinions of this court and nothing will be added to the jurisprudence of the State of Florida by repetition. (See Connell v. Sledge, 306 So.2d 194 (Fla. 1st DCA 1975), cert. dism. 336 So.2d 105 (Fla.1976); Forrest v. Carter, 308 So.2d 141 (Fla. 1st DCA 1975) and Burlingham v. Allen, 317 So.2d 781 (Fla. 1st DCA 1975).
REVERSED.
BOYER, C. J., and McCORD, J., concur.
RAWLS, J., dissents.